Case: 14-30883       Document: 00512961021         Page: 1     Date Filed: 03/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 14-30883                       United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
JANET FAYE DAVIS,                                                            March 6, 2015
                                                                            Lyle W. Cayce
               Plaintiff - Appellant                                             Clerk

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CV-231


Before JOLLY and DENNIS, Circuit Judges, and REEVES*, District Judge.
PER CURIAM:**
       Janet Davis appeals the district court’s remand of her case to the
Commissioner of the Social Security Administration for further proceedings.
Davis argues that, instead of remanding for further proceedings, the district
court was required to remand with instructions to award Davis benefits. We




       * District Judge of the Southern District of Mississippi, sitting by designation.
       ** Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
     Case: 14-30883       Document: 00512961021         Page: 2     Date Filed: 03/06/2015



                                       No. 14-30883
disagree and, finding no abuse of discretion in the district court’s remand
order, AFFIRM. 1
       The fourth sentence of 42 U.S.C. § 405(g) grants district courts the
“power to enter, upon the pleadings and transcript of the record, a judgment
affirming, modifying, or reversing the decision of the Commissioner of Social
Security, with or without remanding the cause for a rehearing.” Contrary to
Davis’s contentions, sentence four grants district courts “wide discretion” to
remand a case for further proceedings. See 42 U.S.C. § 405(g); Bordelon v.
Barnhart, 161 F. App’x 348, 352-53 n.12 (5th Cir. 2005).
       The district court did not abuse its discretion when it remanded Davis’s
case to the Commissioner for further proceedings. To the contrary, the district
court acted prudently because important and unresolved aspects of Davis’s
claim should first be addressed by the administrative law judge. For example,
the magistrate judge noted that “the record would be more complete if [Davis’s
treating physician’s] medical records were included.” To address this record
deficit, the district court adopted the magistrate judge’s instruction that the
administrative law judge “subpoena any and all medical records from [Davis’s]
treating physician” and then “properly assess the opinion of [the] treating
physician . . . in accordance with 20 C.F.R. § 404.1527(d)(2).” Given that more
evidence is required and fact-findings from the administrative law judge are
needed, the district court properly exercised its discretion to remand the case
for further proceedings. See, e.g., Ferguson v. Schweiker, 641 F.2d 243, 249–
50 (5th Cir. 1981) (remanding the case so that it could be returned to the
Commission for further proceedings because the record was “simply


       1We review the district court’s order of remand, under the fourth sentence of 42 U.S.C.
§ 405(g) for an abuse of discretion. See Dudley v. Astrue, 246 F. App’x 249, 251 (5th Cir.
2007); Bordelon v. Barnhart, 161 F. App’x 348, 352–53 n.12 (5th Cir. 2005); see also Allen v.
Schweiker, 642 F.2d 799, 802 (5th Cir. 1981) (“The district court acted within its discretion
in denying the motion to remand.”).
                                              2
     Case: 14-30883       Document: 00512961021         Page: 3    Date Filed: 03/06/2015



                                      No. 14-30883
inconclusive” on several pertinent facts), rev’d on other grounds, Johnson v.
Heckler, 767 F.2d 180 (5th Cir. 1985); Fruge v. Harris, 631 F.2d 1244, 1247
(5th Cir. 1980) (remanding the case so that it could be returned to the
Commission for further proceedings because “[t]he present state of the record
with regard to [the plaintiff’s] employment capabilities and opportunities
makes it impossible for us to rule definitively”).
       Finding no abuse of discretion in the district court’s order, we AFFIRM. 2
Recognizing that these additional proceedings will prolong the dispute, we
urge the Commissioner to expedite consideration of Davis’s application, giving
its final resolution highest priority.




       2 Davis contends that the district court’s decision was not a substantive ruling. She
is incorrect. The district court issued a substantive ruling when it ordered that “the
Commissioner’s decision is REVERSED.” See Istre v. Apfel, 208 F.3d 517, 520 (5th Cir. 2000)
(noting that where a “remand order issued by the district court . . . explicitly reversed the
previous decision of the Secretary[,] . . . [t]hat reversal placed the remand squarely within
the dictates of sentence four” of § 405(g)).
                                             3